DETAILED ACTION

Status of Claims
Amendment filed September 8, 2022 is acknowledged.   
Claim 17 has been cancelled by the applicant.
Claims 1-16 and 18-20 are pending. 
Claims 1-16 and 18-20 are examined below.
Claims 1-16 and 18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
First, applicant argues:
The Office Action ( on Page 5) states, "Kim discloses the claimed invention except for each of the second first-line section and the second second-line section directly contacts the edge of the substrate. It would have been an obvious matter of design choice to allow the second first-line section and the second second-line section to extend all the way to the edge of the substrate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art."
Nevertheless, Kim (in Paragraph [0055]) discloses, "A first end portion 162 of the FPC 160 may be attached on an edge of the non-display area NA of the display panel 110 using a film-on-glass (FOG) method. The second end portion 164 of the FPC 160 may be attached on the PCB 180. The width of the second end portion 164 (i.e., indicated SS) may be different from a width of the first end portion 162 (i.e., indicated LS). In an example embodiment, the display panel 110 may be electrically connected to the FPC 160 through the ACF, and the PCB 180 may be electrically connected to the FPC 160 through the ACF. Thus, the FPC 160 may transfer the signal from the PCB 180 to the display panel 110 and the first and second driver integrated circuits 144 and 146. The ACF may include, for example, a conductive particle for electrical connection and an adhesive resin for physical connection. FPC internal lines 168 may be connected to the interconnection lines (i.e., the first and second interconnection lines 152 and 154) through the FPC bonding pad unit 115, and may be connected to the internal circuits of the PCB 180 through the PCB bonding pad unit 182."

However, applicant has merely quoted the office action and one paragraph of Kim.

Next, applicant argues:
In view of Kim and ordinary skill in the art, the modification "to allow the second first-line section and the second second-line section to extend all the way to the edge of the substrate" proposed by the Office Action would involve (1) changing the attachment method of Kim's FPC 160 on Kim's display panel 110, (2) changing the electrical connection structure between Kim's display panel 110 and Kim's FPC 160, (3) changing structures related to Kim's bonding unit 115, (4) changing the structures of Kim's interconnection lines 152 and 154, etc., not "a mere change in the size of a component" assumed by the Office Action. In view of Kim, it is not obvious for one of ordinary skill in the art to extend any sections of Kim's interconnection lines 152 and 154 to directly contact the edge of the substrate of Kim's display panel 110. Kim does not disclose, suggest, or render obvious the structures in the manner claimed in Claim 1.

However, applicant has offered no discussion as to how the change in size of the component would necessarily result in the four points as cited.
Regarding (1), nowhere in Kim is any mention that elongating the second first-line section and the section second-line section would change an attachment method, nor does the applicant discuss how the structure of Kim necessarily precludes the change in size of a component.
Regarding (2), nowhere in Kim is any mention that elongating the second first-line section and the section second-line section would change any electrical connections, nor does the applicant discuss how the structure of Kim necessarily precludes the change in size of a component.
Regarding (3), nowhere in Kim is any mention that elongating the second first-line section and the section second-line section would change any structures related to Kim’s bonding unit, nor does the applicant discuss how the structure of Kim necessarily precludes the change in size of a component.
Regarding (4), nowhere in Kim is any mention that elongating the second first-line section and the section second-line section would change the structures of Kim’s interconnection lines beyond the obviously stated elongation, nor does the applicant discuss how the structure of Kim necessarily precludes the change in size of a component.
As such, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. of record (US Pub. No. 2015/0230337).
Regarding claim 1, Kim teaches a display device comprising:
a substrate (110);
pixels (125) positioned on the substrate;
connecting lines (Figure 1: lines connecting pixels 125 to driver integrated circuits 140);
pads (155 and 115) electrically connected through the connecting lines to the pixels, positioned between the pixels and an edge of the substrate, and including a first pad and a second pad; and
conductive lines (152 and 154) electrically connected through the pads to the connecting lines and including a first conductive line and a second conductive line,
wherein the first conductive line comprises a first first-line section and a second first-line section (see annotated Figure 2, below),
wherein the first first-line section is positioned closer to the edge of the substrate than the first pad (see annotated Figure 2, below),
wherein the second first-line section is positioned closer to the edge of the substrate than the first first-line section and is electrically connected through the first first-line section to the first pad (see annotated Figure 2, below),
wherein the second conductive line comprises a first second-line section and a second second-line section (see annotated Figure 2, below),
wherein the first second-line section is positioned closer to the edge of the substrate than the second pad (see annotated Figure 2, below),
wherein the second second-line section is positioned closer to the edge of the substrate than the first second-line section and is electrically connected through the first second-line section to the second pad (see annotated Figure 2, below), and

    PNG
    media_image1.png
    189
    896
    media_image1.png
    Greyscale

wherein a minimum distance between the first first-line section and the first second-line section is larger than a minimum distance between the second first-line section and the second second-line section (Paragraph 61),
wherein the first first-line section and the first second-line section respectively directly contact the first pad and the second pad (annotated Figure 2, see above),
wherein the second first-line section and the second second-line section are respectively directly connected to the first first-line section and the first second-line section (annotated Figure 2, see above).

Kim discloses the claimed invention except for each of the second first-line section and the second second-line section directly contacts the edge of the substrate.  It would have been an obvious matter of design choice to allow the second first-line section and the second second-line section to extend all the way to the edge of the substrate, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 2 Kim teaches each of an end of the second first-line section and an end of the second second-line section directly contacts the edge of the substrate (Kim: Figure 2; see discussion in regarding claim 1 above).

Regarding claim 3, Kim teaches the second first-line section and the second second-line section are inclined with respect to the edge of the substrate and converge toward an intersection of the edge of the substrate and a geometric center line of the conductive lines (Kim: see Figure 2, reproduced above).

Regarding claim 4, Kim teaches the second first-line section is a mirror image of the second second-line section with reference to a geometric center line of the conductive lines (Kim: see Figure 2, reproduced above).

Regarding claim 5, Kim teaches both the second first-line section and the second second-line section are straight (Kim: see Figure 2, reproduced above).

Regarding claim 6, Kim teaches the pads include a third pad (Kim: Figure 2; any pad between the first and second pad),
wherein the conductive lines further include a third conductive line (Kim: connected to the third pad),
wherein the third conductive line comprises a first third-line section and a second third-line section (Kim: corresponding portions of third line to the first-line and second-line),
wherein the second third-line section is positioned closer to the edge of the substrate than the first third-line section, is electrically connected through the first third-line section to the third pad, and is positioned between the second first-line section and the second second-line section (Kim: Figure 2, annotated above, third line is any line between first and second lines),
wherein the second first-line section is oriented at a first acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the second third-line section is oriented at a second acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the second acute angle is greater than the first acute angle (Kim: paragraph 5).

Regarding claim 7, Kim teaches the pads further include a fourth pad (Kim: Figure 2, another pad between first and second pads);
wherein the conductive lines further include a fourth conductive line (Kim: Figure 2, a line between first and second lines which is not the third line),
wherein the fourth conductive line comprises a first fourth-line section and a second fourth-line section (Kim: corresponding portions of fourth line to the first-line and second-line),
wherein the second fourth-line section is positioned closer to the edge of the substrate than the first fourth-line section, is electrically connected though the first fourth-line section to the fourth pad, and is positioned between the second third-line section and the second second-line section (Kim: Figure 2);
wherein the second fourth-line section is oriented at a third acute angle relative to the edge of the substrate (Kim: Figure 2);
wherein the third acute angel is greater than the second acute angle (Kim: paragraph 5).

Regarding claim 8, Kim teaches ends of the conductive lines directly contact the edge of the substrate and have unequal intervals (Kim: S1 and S2).

Regarding claim 9, Kim teaches the conductive lines include conductive lines groups (Kim: Figure 1),
wherein the conductive line groups include a first conductive line group,
wherein the first conductive line (Kim: see Figure 2, reproduced above) group includes the first conductive line and the second conductive line, and
wherein the second first-line section and the second second-line section converge toward an intersection of the edge of the substrate and a geometric center line of the first conductive line group (Kim: see Figure 2, reproduced above).

Regarding claim 10, Kim teaches the second first-line section is not aligned with the first first-line section (Kim: see Figure 2, reproduced above).

Regarding claim 11, Kim teaches the first conductive line further comprises a third first-line section connected between the first first-line section and the second first-line section and being bent relative to each of the first first-line section and the second first-line section (as shown below, third first-line section includes the bend).

    PNG
    media_image2.png
    327
    699
    media_image2.png
    Greyscale


Regarding claim 13, Kim teaches a flexible printed circuit board overlapping the conductive lines (Kim: 160).

Regarding claim 14, Kim teaches an anisotropic conductive layer between the pads (Kim: Figure 3: 115) and the flexible printed circuit board (Kim: paragraph 19),
wherein the anisotropic conductive layer does not overlap the conductive lines (Kim: Figure 3).

Regarding claim 15, Kim teaches a flexible printed circuit board (Kim: 160) overlapping the pads (Kim: Figure 2), overlapping the conductive lines (Kim: Figure 2), and bonded to the substrate (Kim: paragraph 19).

Regarding claim 16, Kim teaches distances between the second first-line section and the second second-line section decreases toward the edge of the substrate (Kim: Figure 2, annotated, see regarding claim 1 above.).

Regarding claim 20, Kim teaches the first conductive line is not positioned between the second conductive line and any of the conductive lines (Kim: Figure 2).

Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Cho et al. of record (US 8,670,101; hereinafter “Cho”).

Regarding claim 12, Kim discloses the claimed invention except that the second first-line section is bent instead of curved.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.

Regarding claim 18, Kim discloses the claimed invention except that the first conductive line includes two or more bends.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 19, Kim discloses the claimed invention except that at least one of the first first-line section and the second first-line section is bent instead of curved.  Cho shows that a curved line is an equivalent structure known in the art (column 5, line 55 – column 6, line 5).  Therefore, because these two dispositions of wires were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute curved wire for bent wire.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817          

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817